By the Court.

Lumpkin J.
delivering the opinion.
We have examined carefully the exceptions filed to the award in this case, and concur with the Court below, that they are not sufficient to prevent the award being made the judgment of the Court.
[1.] As to the first exception, the arbitrators expressly declare, that the amount off 1,900 found against the two Richardsons, on account of the assets of the first firm of Richardson & Hartsfield, closes np and settles the accounts of the partners on the books of said concern.
[2.] The second exception, we think, is not well taken in *535point of fact. The submission did not require the arbitrators to find what amount of assets belonging to each firm were on hand, and in whose hands they were, and to divide the same, but to settle the indebtedness of the several parties growing out of the business of the several firms. And that they have done. But they do award that all the assets on. hand shall be equally divided, under the direction of the Court. And why cannot this part of the award be made the judgment of the Court, and persons appointed to make the division, provided the parties fail or refuse to make it themselves ?
[3.] As to the exception taken to the unauthorized adjournment by the arbitrators themselves, before the award was made, it is not sustained by the record. But concede that it was; the award was made, and the arbitrators merely delayed to sign it, for the reason set forth in the record. Besides, Davis T. Richardson, one of the firm of Davis and Francis Richardson, assented to the delay. Moreover, the affirmative declaration in the statute, that, the arbitrators may adjourn from day to day, does not exclude necessarily the right to adjourn for a longer time, should the exigencies of the case require it.
Judgment affirmed.